Per Curiam.

We cannot travel back farther than the agreement stated. It appears that the defendant had given the plaintiff a time, which from accident he could not keep ; the amendments were sent with due speed, and so that they might have arrived at Albany in season, if nothing had happened to prevent it. We cannot let the plaintiff suffer by circumstances which he could not control. The verdict is in the hands of the plaintiff, and the defendant cannot be injured by a short delay.(a)
Motion granted. [1].

 If the papers from whence the case is to be made be in the plaintiff’s hands, the court will order them to be furnished, and stay proceedings in the mean time. Jackson v. Platt, 2 Johns. Cas. 71. If an important fact has been omitted, leave will be given to add it. Jackson v. Barker, August, 1803, Caines’ Prac. 523.
Foot v. Colvin, 2 J. R, 481; Jackson, v. Brownel, 3 J. R. 140; Codwin v. Harker, 1 Cai. R. 74.


 An order for time to make a case cannot be enlarged after it has expired; relief can be had by motion only. Hawkins v. Dutchess & 0. S.Co., 1 Cow. 467.